EXHIBIT 10.45
BORROWER SECURITY AND PLEDGE AGREEMENT
          In consideration of loans, advances, overdrafts, letters of credit,
acceptances, swaps, securities transactions, forward contracts, foreign currency
transactions and all other credit transactions and financial accommodations to
be given and to be continued from time to time to BioMimetic Therapeutics, Inc.,
a Delaware corporation (“Debtor”), by Deutsche Bank AG, Cayman Islands Branch,
or any of its affiliates (collectively, “Lender”), Debtor hereby agrees with
Lender as follows:
     1. As collateral security for the punctual payment and performance of all
present and future liabilities and obligations, liquidated or contingent, of
Debtor under the Time Promissory Note dated on or about the date hereof made by
the Debtor to the Lender (as it may be extended, amended, restated or otherwise
modified and any replacement thereof or substitution therefor, the “Time Note”)
and the Securities Account Control Agreement dated on or about the date hereof
among the Debtor, the Lender and Deutsche Bank Securities Inc., as it may be
amended from time to time (the “SACA”) (the Time Note and the SACA, individually
and collectively “Associated Agreements”), or under this Agreement, whether at
stated maturity, by acceleration or otherwise, whether now existing or hereafter
incurred, whether now or hereafter due, whether for principal, interest
(including but not limited to interest accruing after the commencement of any
bankruptcy or insolvency proceeding, whether or not allowed or allowable
thereunder), fees, costs, attorneys’ fees, court costs, taxes, damages,
expenses, indemnities, or otherwise, and howsoever evidenced (collectively, the
“Obligations”), but only to the extent such Obligations are set forth in the
Associated Agreements or herein, Debtor hereby assigns, pledges and grants to
Lender a continuing first priority security interest in and lien upon all right,
title and interest of Debtor in and to the account described in Schedule A
hereto and all subaccounts thereof (individually and collectively, the
“Collateral Account”) and all items now or hereafter deposited therein, credited
thereto or payable thereto from time to time, including some or all of the
securities listed on Schedule B hereto (subject to the terms of Section 18
hereof), including (A) all cash, securities, shares, certificates, notes,
instruments, rights, promissory notes, payment intangibles, general intangibles,
accounts, receivables, letter of credit rights and all other property and
financial assets now or hereafter received or receivable in connection with any
sale, exchange, redemption or other disposition of any of the foregoing, (B) all
dividends, interest and other distributions, whether in cash, securities,
promissory notes, payment intangibles, general intangibles, accounts or other
property on or in respect of any of the foregoing, (C) all additions to and
substitutions for any of the foregoing, (D) all present and future rights,
claims, remedies and privileges of Debtor pertaining to any of the foregoing
(exclusive of any rights, claims, or remedies against Lender), (E) all general
intangibles, payment intangibles, and contract rights of Debtor relating to any
of the foregoing (exclusive of any rights, claims or remedies against Lender),
and (F) all proceeds, products and profits of any of the foregoing (including
proceeds of proceeds, proceeds of insurance policies and claims against third
parties), in each case whether now existing or hereafter arising or acquired
(collectively, the “Collateral”).
     2. Debtor represents and warrants to Lender that: (a) the information
regarding Debtor set forth opposite Debtor’s signature below (“Debtor
Information”) is true, correct and complete on the date hereof, (b) Debtor is
duly organized and validly existing in good standing under the laws of its
jurisdiction of formation, and is duly qualified and in good standing in all
such foreign jurisdictions where its business or property so requires,
(c) Debtor has all necessary right, power and authority to own Debtor’s property
and assets, to transact the business in which Debtor is engaged and to grant to
Lender a security interest in the Collateral, and has taken all necessary action
to authorize Debtor’s execution, delivery and performance of this Agreement,
including all necessary actions by members or managers, as the case may be, and
all filings and recordations, (d) the execution, delivery and performance by
Debtor of this Agreement do not violate, breach or conflict with (i) Debtor’s
constituent documents, (ii) any agreement, contract or instrument to which
Debtor is a party or by which Debtor or its properties are bound, or (iii) any
applicable law, regulation, decree, order or the like, (e) as a result of
entering into this Agreement and after giving effect to the transactions
contemplated by this Agreement, Debtor is not, and will not be rendered,
insolvent, (f) this Agreement is the legal, valid and binding obligation of
Debtor, enforceable against Debtor in accordance with its terms, (g) the
financial statements of Debtor previously delivered to Lender in connection with
the Obligations are true, correct and complete and fairly present the financial
condition of Debtor as of the date thereof and there has been no material
adverse change in the financial condition of Debtor between the date of the last
financial statement of Debtor delivered to Lender and the date hereof (other
than as a result of any change in the financial condition of Borrower resulting
from a change in the treatment or value of the Collateral), (h) Debtor is and at
all times will continue to be the legal and beneficial owner of the Collateral
(subject to the terms of Section 18 hereof), (i) except for the security
interest granted to Lender hereunder, and except as otherwise set forth on
Schedule C hereto, Debtor owns the Collateral free and clear of any Lien (as
defined in Schedule C hereto) and all Collateral has been validly pledged
hereunder, (j) there are no filings or recordations against the Collateral which
grant or purport to grant a Lien in any Collateral to any other

 



--------------------------------------------------------------------------------



 



person, (k) all Collateral which consists of equity interests has been validly
acquired and validly issued, and is fully paid and non-assessable and no
Collateral is evidenced or represented by any certificate, note or chattel paper
other than such as has been delivered to Lender together with appropriate stock
powers or other instruments of transfer therefor, (1) except for governmental
regulatory proceedings relating to the use and/or marketing approval of products
manufactured by the Debtor, there are no actions or proceedings pending or
threatened before any court or governmental authority, against or affecting
Debtor, that (i) purports to affect the legality, validity or enforceability of
this Agreement or the consummation of the transactions contemplated hereby or
(ii) could reasonably be expected to have a material adverse effect on the
financial condition, operations, business, assets, and prospects of Debtor,
(m) Debtor is not (i) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended or (ii) subject to any other law or regulation which purports to
restrict or regulate Debtor’s ability to borrow money, and (n) Debtor is a
corporation and those parties or party set forth in Debtor’s Information are
authorized to act on behalf of the corporation.
     3. Debtor covenants and agrees with Lender that: (a) Lender’s sole duty
with respect to the Collateral is to use such care as it uses for similar
property for its own account, and Lender shall not be obligated to preserve
rights in the Collateral against prior parties, (b) Debtor will (i) be solely
responsible for all matters relating to the Collateral, including ascertaining
maturities, calls, conversions, exchanges and tenders, (ii) not, and will not
purport to, grant or suffer Liens against, or sell, transfer or dispose of any
Collateral (subject to the terms of Section 18 hereof), (iii) from time to time
take all actions (including entering into any control agreement requested by
Lender and otherwise cooperate with Lender in maintaining control with respect
to that Collateral in which a security interest may be perfected by control
pursuant to the UCC, as hereinbelow defined or other applicable law) and make
all filings, registrations and recordations requested by Lender in connection
with Lender’s security interest in the Collateral, (iv) promptly notify Lender
of the occurrence of any default hereunder or otherwise in respect of the
Obligations, and (v) hold in trust for, and forthwith pay over to, Lender in the
form received (except for any necessary endorsements) all property, proceeds or
distributions received by Debtor on account of any Collateral (subject to the
terms of Paragraph 18 hereof), (c) upon and during the continuance of an Event
of Default (as hereinafter defined), Lender may transfer all or any part of the
Collateral to Lender’s name or that of its nominee, and exercise all rights as
if the absolute owner thereof, and file a proof of claim for, receive payments
or distributions on, and exchange or release Collateral, (d) Lender is
authorized to file financing statements and/or a copy of this Agreement and give
notice to third parties regarding the Collateral without Debtor’s signature to
the extent permitted by applicable law, (e) Debtor will notify Lender of any
change to the Debtor Information, (f) Lender may rely upon any written
(including fax), telephonic or oral communication in good faith believed by
Lender to have been authorized by Debtor; provided, however, that if any such
communication is oral or telephonic, it shall be promptly confirmed in writing
(including by fax) (but the lack of such confirmation or any conflict between
such confirmation and the relevant telephonic or oral communications shall not
affect any action taken by Lender in reliance on such telephonic or oral
communications prior to receipt of such confirmation), (g) once per fiscal
quarter Debtor shall deliver to Lender its quarterly financial statements (or
with respect to a fiscal quarter ending on December 31, its annual financial
statements) prepared in accordance with sound accounting principles and
consistent with the financial statements of Debtor previously delivered to
Lender, certified to Lender by Debtor as true, correct and complete and
accurately reflecting the financial condition of Debtor as of the date thereof,
(h) Debtor shall not sell, transfer, pledge or encumber or permit the sale,
transfer, pledge or encumbrance of any interest in Debtor, directly or
indirectly, that would or might cause a “Change in Control” of Debtor without
the either (i) prior full repayment of the Obligations, or (ii) prior written
consent of Lender, which shall not be unreasonably withheld, conditioned or
delayed and (i) notwithstanding anything in this Agreement or the Time Note to
the contrary, if Lender may sell or redeem any Collateral consisting of auction
rate preferred securities at “Par Value” for cash, it may, but shall not be
obligated, to do so on behalf of Debtor, whether or not an Event of Default is
then continuing and the net proceeds thereof shall be treated as a payment by
the Debtor pursuant to Section 6.2 of the Time Note and Debtor shall cooperate
with Lender in effecting any such transaction. For the purposes of Section 3(h),
“Change in Control” means the occurrence of any of the following events: (i) any
sale, exchange or other transfer to a party not affiliated with Debtor of all,
or substantially all, of the business and/or assets of Debtor; (ii) a merger or
consolidation of Debtor with respect to which Debtor is not the surviving
entity; or (iii) a merger, consolidation, or tender offer involving Debtor if
the equity holders of Debtor immediately before such merger, consolidation, or
tender offer do not own, directly or indirectly, immediately following such
merger, consolidation, or tender offer, more than fifty percent (50%) of the
combined voting power of the outstanding voting securities of Debtor resulting
from such merger, consolidation, or tender offer.
     4. Debtor further covenants and agrees to comply with the Collateral
Maintenance Requirements set forth in Schedule D hereto. If Debtor fails to
comply with the Collateral Maintenance Requirements (subject to the grace period
set forth on Schedule D), Lender shall have all the rights and remedies of a
secured party under the New York Uniform Commercial Code as then in effect (the
“UCC”) or other applicable law, and may, in addition to any other right or
remedy available to Lender hereunder or under applicable law, without consent by
Debtor, sell, liquidate or redeem so much of the Collateral as is necessary to
reduce the

2



--------------------------------------------------------------------------------



 



Obligations so as to comply with the Collateral Maintenance Requirements then in
effect.
Debtor hereby agrees that upon and during the continuance of an Event of
Default, the Lender shall determine the value of the Collateral in its sole and
absolute discretion and such determination shall be binding on the Debtor so
long as Lender acts in a commercially reasonable manner and otherwise in
accordance with the UCC. For the avoidance of doubt, any valuations of the
Collateral reflected on account statements for the Collateral Account shall not
be binding upon the Lender.
     5. Except as otherwise provided below in this Section 5, Debtor hereby
irrevocably, unconditionally and expressly waives, to the fullest extent
permitted by applicable law, all defenses, counterclaims, rights of setoff, any
requirement that Lender first proceed against any guarantor or any other
security, all requirements for notice of any kind (except as otherwise expressly
agreed), demand, presentment, notice of
non-payment, default or dishonor of any Obligation, notice of acceptance hereof,
marshalling of assets or the like, including without limitation, any right to
notice or judicial hearing in connection with Lender’s taking possession of or
disposition of any Collateral, any notice of any sale, transfer or other
disposition by Lender of any Obligation, any requirement that Lender first
proceed against Debtor, any collateral or any other person liable for any of the
Obligations, and all damages occasioned by any of the foregoing (except as
finally determined by a competent court to have been the direct result of
Lender’s gross negligence or willful misconduct). No invalidity, irregularity or
unenforceability of any Obligations shall affect, impair or be a defense to any
of Debtor’s obligations or agreements or any of Lender’s rights or remedies
hereunder. Lender may from time to time, without the consent by Debtor, and
without affecting or impairing Debtor’s obligations or agreements or Lender’s
rights and remedies hereunder upon and during the continuance of an Event of
Default, (i) sell, release, exchange, settle, compromise or otherwise dispose of
or deal with the Collateral, and (ii) exercise (in such order as Lender may
choose), or refrain from exercising, any rights against any person liable for
any of the Obligations. Notwithstanding the any provision contained here to the
contrary, the waiver and limitations set forth in this and the Associated
Agreements shall not apply to any of Debtor’s defenses, counterclaims, rights,
claims, or causes of action that existed prior to the execution hereof;
provided, however, that Debtor hereby agrees not to assert or otherwise raise or
interpose any defense, counterclaim or right of setoff based thereon or arising
therefrom in any action or proceeding by the Lender to enforce or otherwise
assert any of its rights, claims or causes of action hereunder or under any of
the Associated Agreements.
     6. Upon the occurrence of any of the following (each an “Event of Default”)
with respect to Debtor: (i) an “Event of Default” under the Time Note, or
(ii) if at any time Lender, as pledgee of the Collateral, is unable, or may
become unable, to sell the Collateral free of any Liens not disclosed on
Schedule C hereto;
then and in any such event: (a) Lender may declare all of the Obligations to be
immediately due and payable, whereupon same shall become immediately due and
payable without demand, provided, that if an event set forth in Section 10(vii)
of the Time Note occurs, the Obligations shall automatically become due and
payable without declaration by Lender; (b) Lender’s obligation, if any, to give
or continue credit facilities to Debtor shall automatically terminate;
(c) Lender shall have the right from time to time to take possession of, and
sell, redeem, assign, liquidate, transfer and deliver all or any part of the
Collateral, at any brokers’ board or exchange, or at public or private sale or
otherwise, at the option of Lender, for cash or on credit for future delivery,
in such parcel or parcels and at such times and places, and upon such terms and
conditions as Lender may in good faith deem proper, and in connection therewith
may grant options and impose reasonable conditions, all without (except as same
are required by applicable law and cannot be waived) advertisement or demand
upon or notice to Debtor or any other person entitled to notice or right of
stay, extension, moratorium, appraisal or redemption of Debtor, all of which are
hereby expressly waived to the fullest extent permitted by applicable law;
(d) upon each such sale, Lender, to the extent permitted by law, may purchase
all or any of the Collateral, free and clear of all rights of redemption of
Debtor; and (e) Lender shall have all of the rights and remedies of a secured
party under the UCC and any other applicable law.
     7. To the extent required by applicable law which cannot be waived, Lender
will give Debtor notice of the time and place of any public sale or of the time
after which any private sale or other disposition of Collateral is to be made,
by sending notice at least 5 business days before the time of sale or
disposition, which Debtor agrees is reasonable. Lender need not give such notice
if not required by the UCC or other applicable law. Debtor agrees that at any
private sale Collateral may be sold at a price that is less than the price which
might have been obtained at a public sale or that is less than the aggregate
outstanding amount of the Obligations but in making such agreement, Debtor is
not releasing any rights or claims it may have against Lender. Lender may accept
the first offer received and need not offer such Collateral to more than one
offeree. Lender shall comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral and such
compliance will not be considered adversely to affect the commercial
reasonableness of any sale of the Collateral. Lender may convert any proceeds in
foreign currency to U.S. dollars at the average of the buying spot rates of
exchange for freely transferable U.S. dollars in effect at the lending office
selected by Lender as at the close of business on the date of payment of the
sales price for such Collateral. After deducting its costs and expenses from the
proceeds of sale, Lender may apply any residue to pay the Obligations in

3



--------------------------------------------------------------------------------



 



such order as it elects. All foreign exchange losses incurred in connection with
the conversion of any Collateral denominated in a foreign currency to U.S.
dollars shall be borne by Debtor. If Lender shall be subject to any volume
limitations in the sale of Collateral, Debtor shall not at any such time sell,
or permit any party controlled by Debtor to sell, any securities if the sale
thereof would adversely affect Lender’s ability to sell the Collateral. If
Lender sells any of the Collateral upon credit, Debtor will be credited only
with payments actually made by the purchaser, received by Lender and applied to
the indebtedness of the purchaser. In the event the purchaser fails to pay for
the Collateral, Lender may resell the Collateral and Debtor shall be credited
with the proceeds of the sale.
     8. Debtor hereby irrevocably designates and appoints each of Lender and any
designee or agent (each an “Attorney”) as attorney-in-fact of Debtor, with full
power of substitution, each with authority acting alone after the occurrence and
during the continuance of any Event of Default to do all acts and things
necessary to carry out and enforce Lender’s rights under this Agreement,
including the authority to re-direct, receive and dispose of Debtor’s mail, sign
or endorse Debtor’s name on notes, acceptances, checks, drafts, instruments,
certificates, powers, assignments and other documents, execute proofs of claim
and loss, releases, endorsements, assignments and other instruments of
conveyance. All acts of each Attorney that are consistent with the authority
granted hereunder are hereby ratified and approved and no Attorney shall be
liable for any acts of commission or omission or for errors of judgment or
mistake of fact or law. This power of attorney is irrevocable and coupled with
an interest.
     9. In the event and to the extent that any provision of this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions, or of such provision in
any other jurisdiction, shall not in any way be affected or impaired thereby.
     10. No failure or delay by either party in exercising any right or remedy
and no course of dealing between Lender and Debtor shall operate as a waiver
thereof, nor shall any single or partial exercise of any right preclude any
other or future exercise thereof. All rights and remedies of either party shall
be cumulative and may be exercised singly or concurrently. No notice to or
demand on Debtor shall entitle Debtor to any other or further notice or demand,
or constitute a waiver of Lender’s rights.
     11. This Agreement may not be modified, changed, waived or discharged
orally, except by a writing signed by the parties hereto. Any waiver of any
provision of this Agreement or any consent to any departure by a party therefrom
shall be effective only in the specific instance and for the specific purpose
for which given. This Agreement shall be and remain the independent obligation
of Debtor, shall inure to the benefit of and be enforceable by Lender and its
successors, transferees and assigns, and shall be binding upon Debtor and
Debtor’s heirs, executors, successors and assigns, provided that Debtor may not
transfer, assign or delegate any of Debtor’s rights or obligations hereunder,
and, at Lender’s option, any such purported transfer, assignment or delegation
shall be void, except in connection with a merger or acquisition of Debtor. This
Agreement shall terminate upon final payment in full to Lender of all of the
Obligations and termination of any obligation of Lender to make advances, and
shall continue to be effective or shall be reinstated, as the case may be, if at
any time payment of or on account of any of the Obligations is rescinded or must
otherwise be restored or returned by Lender upon the insolvency, bankruptcy or
reorganization of Debtor or any other person or otherwise, all as though such
payment had not been made.
     12. Lender is authorized to debit the Collateral Account for the Interest
that is due and payable on the outstanding credit facilities.
     13. Debtor will indemnify and hold Lender harmless for, and pay in U.S.
dollars all liabilities, losses, damages, claims, taxes, penalties, costs, fees
and expenses of any kind, including attorneys’ fees, imposed upon, incurred by
or asserted against Lender in connection with this Agreement, the custody, care,
preservation, sale or disposition of any Collateral, provide that such actions
are consistent with the terms of this Agreement, and the enforcement of Lender’s
rights hereunder. Notwithstanding the foregoing, Debtor shall not be obligated
for any amounts resulting from Lender’s gross negligence or willful misconduct.
All payments hereunder shall be made without setoff or counterclaim, and free
and clear of, and without deduction for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, and all interest, penalties and other liabilities with respect
thereto (collectively, “Taxes”), now or hereafter imposed, levied, collected,
withheld or assessed by any jurisdiction, or any department, agency, state,
political subdivision or taxing authority thereof or therein. If any Taxes are
so levied or imposed, Debtor agrees to pay the full amount thereof, and such
additional amounts as may be necessary so that each net payment received by
Lender will not be less than the amount provided for herein. Debtor will furnish
to Lender within 30 days after each payment of Taxes is due, originals or
certified copies of tax receipts evidencing such payment. The provisions of this
Paragraph shall survive repayment of the Obligations and termination of this
Agreement. Notwithstanding the foregoing, Debtor shall not be obligated for any
Taxes arising solely as a result of any assignment by Lender of its rights under
the Note to an affiliate.
     14. Any notice to Lender or Debtor shall be effective: if sent by mail,
5 days after deposit in the mails, postage prepaid; if sent by facsimile, when
sent with a confirmation received; if delivered by hand or courier, when
delivered against a receipt therefor; if sent by overnight

4



--------------------------------------------------------------------------------



 



courier, on the next business day; in each case to the address below. Each party
may change its address for notices by written notice to the other.
     15. DEBTOR AND LENDER EACH HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A JURY TRIAL IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. In any action or proceeding arising out of or relating to
this Agreement, Debtor hereby accepts, for both Debtor and Debtor’s property,
the exclusive jurisdiction of the courts of the State of New York, and the
federal courts in New York City, and agrees that effective service of process
may be made on Debtor by mailing same to Debtor’s address set forth below.
Lender may proceed against Debtor in any other applicable jurisdiction, and may
serve process in any other manner permitted by applicable law. Debtor hereby
irrevocably waives any objection Debtor may now or hereafter have to the laying
of venue in the aforesaid courts, and any claim that any of the aforesaid courts
is an inconvenient forum. To the extent that Debtor or Debtor’s property may
have or hereafter acquire immunity, on the grounds of sovereignty or otherwise,
from any judicial process in connection with this Agreement, Debtor hereby
irrevocably waives, to the fullest extent permitted by law, any such immunity
and agrees not to claim same. Debtor agrees that a final judgment in any such
action or proceeding shall be conclusive, and may be enforced in any other
jurisdiction by suit on the judgment or in any other permitted manner. Debtor
further agrees that any action or proceeding by Debtor against Lender in respect
to any matters arising out of, or in any way relating to, this Agreement or the
Obligations shall be brought only in the State and County of New York.
     16. If this Agreement is signed by two or more parties as Debtor, they
shall be jointly and severally liable hereunder, and the term “Debtor” as used
herein shall mean the debtor parties hereto, and each of them. This Agreement
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be as effective as delivery of an original executed
counterpart.
     17. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE PRINCIPLES
THEREOF RELATING TO CONFLICT OF LAWS)THE PARTIES AGREE THAT THE STATE OF NEW
YORK IS LENDER’S JURISDICTION FOR PURPOSES OF ARTICLES 8 AND 9 OF THE UCC.
     18. The parties hereto agree that Debtor shall be entitled upon written
notice to Lender to withdraw cash or securities from the Collateral Account free
and clear of the lien arising hereunder and to hold or dispose of the same in
its discretion, provided that (x) no Event of Default is then continuing (and no
event has occurred and is continuing which with notice or passage of time or
both would be an Event of Default) and (y) after giving effect to any such
withdrawal, Debtor is in compliance with the Collateral Maintenance Requirements
set forth on Schedule D hereto.
(Signature page to follow)

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Debtor has executed and delivered this Agreement as of the
27 day of October, 2008

                 
Debtor Information:
               
 
                Address for Notices:   Debtor:   BioMimetic Therapeutics, Inc.  
 
389-A Nichol Mill Lane
               
Franklin, TN
Attention: Larry Bullock, CFO
Telephone No.: 615-236-4402
      By:   /s/ Samuel E. Lynch
 
Name: Samuel E. Lynch
Title: President & CEO    
Facsimile No.: 615-236-4452
           

Type of Organization:
Corporation
The following must be completed if UCCs are being filed.
Chief Executive Office:
389-A Nichol Mill Lane
Franklin, TN
Attention: Larry Bullock, CFO
Sole Jurisdiction of Organization:
Delaware
Taxpayer Id No.:
Organization Id. No.:
 
 

6



--------------------------------------------------------------------------------



 



             
Address:
           
60 Wall Street
           
New York, NY 10005
           
c/o Private Wealth Management
            280 Park Avenue   Deutsche Bank Ag, Cayman Islands Branch    
NYC 03-0434
           
New York, NY 10017
  By:
  /s/ Ned Kane
 
   
Attention: Lending/ Edward F. Kane, Managing Director
      Ned Kane    
Telephone No.: 212-454-2533
Facsimile No.: 212-454-4740
  Title:   Managing Director    

  By:   /s/ William M. Crane
 
   
 
    William M. Crane    
 
  Title:   Director    
 
       

7



--------------------------------------------------------------------------------



 



Schedule A
Collateral Account

     
Account Number
  Name of Collateral holder and office at which Collateral Account is held
 
   
5XR 209589
  Deutsche Bank Securities, Inc.

Schedule B
Listed Federally Guaranteed Auction Rate Securities and Other Property

              CUSIP   Description   Par Value (Notional)
10623PDB3
  BRAZOS, TX HIGHER     4,000,000  
49130NAY5
  KENTUCKY HIGHER ED     1,600,000  
10620NBV9
  BRAZOS, TX HIGHER ED 7 DAY     2,000,000  
709163DK2
  PA STATE HIGHER     4,000,000  
196777Z0
  CO STUDENT OBLIGATION     4,000,000  
679110CL8
  OK STATE STUDENT     4,500,000  
207784AL3
  CT STUDENT LOAN     6,000,000  
917546GJ6
  UTAH STATE     2,000,000  
196777 KF2
  CO STUDENT OBLIGATION     2,000,000  
041150CU5
  ARKANSAS STATE     4,300,000  
606072HG4
  MISSOURI HIGHER ED     2,000,000  
28148 NAT0
  ED FDG SOUTH     6,000,000  
917546FK4
  UTAH STATE     2,000,000  
598497AA3
  MIDWESTERN UNIV FDTN     6,000,000  
709163EY1
  PA STATE HIGHER ED     2,000,000  
606072GD2
  MISSOURI HIGHER ED     3,500,000  
 
  Total     55,900,000  

 



--------------------------------------------------------------------------------



 



Schedule C
Liens
“Lien” shall mean any mortgage, pledge, lien, charge, encumbrance, claim,
adverse interest, security interest on or in respect of the Collateral or any
shareholder’s agreement, pooling agreement, option agreement, right of first
refusal, voting trust, anti-assignability agreement or any other agreement,
provision or restriction (under the securities laws or otherwise) that could
impair the free assignment, sale or other transfer of the Collateral or
otherwise impair the value of the Collateral.
Debtor owns the Collateral free and clear of any Lien other than Liens to Lender
and;

  þ   No other Lien     o   Lien arising because Debtor is an “affiliate” (as
defined in the securities laws) of the issuer of all or certain of the
Collateral. Debtor represents that Debtor has been the beneficial owner of such
Collateral for more than                      months.     o   Lien arising
because Debtor is an “affiliate” (as defined in the securities laws) of a
company acquired by the issuer of all or certain of the Collateral. Debtor
represents that Debtor has been the beneficial owner of such Collateral for more
than                      months.     o   Lien arising because all or certain of
the Collateral has not been registered under the securities laws. Debtor
represents that Debtor has been the beneficial owner of such Collateral for more
than                     months.

Lien arising due to:

  o   Shareholders agreement [specify ]                                        
                                                                        o  
Pooling agreement [specify]                                                     
                                                                  o   Option
agreement [specify]                                                      
                                                                    o   Other
[specify]                                                                    
                                                                       
 

 



--------------------------------------------------------------------------------



 



Schedule D
COLLATERAL MAINTENANCE REQUIREMENTS
If at any time the principal and interest of the Obligations are greater than
(x) the par value of the Collateral in the Collateral Account, multiplied by
(y) the percentage valuation set forth below as the Maximum Advance Rate,
Debtor, within three (3) business days after oral or written notice from Lender,
will repay the Obligations, such that the Obligations are less than the par
value of the Collateral multiplied by the Maximum Advance Rate set forth below:

         
 
  Maximum Advance Rate
 
       
Federally guaranteed auction rate securities listed on Schedule B and held in
the Collateral Account
    70 %

Notwithstanding the foregoing, such Maximum Advance Rate shall automatically
increase if a higher maximum advance rate is offered by Lender or an affiliate
as part of: (a) a lending program wherein the loans are offered to all or
substantially all institutional clients which are either (i) secured by illiquid
auction rate securities purchased through Lender or an affiliate, or (ii)
designed to provide customers of Lender or its affiliates with liquidity for
illiquid auction rate securities purchased through Lender or an affiliate; or
(b) a settlement with a state Attorney General, or any regulatory body,
including state, federal, or industry regulators such as the SEC, the North
American Securities Administrators Association, or the Financial Industry
Regulatory Authority (including any arbitration awards or settlements with third
parties thereunder) which requires the Lender to offer such maximum advance rate
to institutional customers who purchased illiquid auction rate securities from
the Lender or its affiliates. In such event, the Maximum Advance Rate shall
automatically adjust to the maximum advance rate offered under any such program
or settlement.

         
Debtor:
  /s/ Samuel E. Lynch
 
   
 
 
Signature
   

 